Citation Nr: 0114512	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.  (The issue of entitlement to waiver of recovery 
of an overpayment of improved pension benefits in the 
calculated amount of $1,138 will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1959. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In January 
2001, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 2000).  
 
In testimony presented at the January 2001 hearing and 
written contentions of record, additional issues for which 
the veteran has not perfected an appeal have been raised.  
These issues include entitlement to service connection for a 
back disability, a kidney disability, and disability 
resulting from chemical spray, to include tremors of the 
hands and a right foot disability.  Also raised were the 
issues of entitlement to increased ratings for the service 
connected left inguinal hernia and a left varicocele, and 
entitlement to an earlier effective date for the assignment 
of a 10 percent rating for multiple noncompensable service-
connected disability under 38 C.F.R. § 3.326.  The RO is 
directed to conduct the appropriate development and 
adjudication of these issues.  In this regard, the attention 
of the RO is directed to the fact that the issues of service 
connection for a back disability and residuals of exposure to 
chemicals have been previously denied by the Board.  

With regard to additional issues not currently on appeal, to 
include the general assertions of "other conditions that 
have been previously denied," the RO is directed to contact 
the veteran and request him to specifically identify which, 
if any, additional issues he wishes to have developed or 
adjudicated by the RO.  

Finally, the Board has reviewed the additional information 
submitted subsequent to the January 2001 hearing.  While this 
information has not been addressed by the RO in a 
supplemental statement of the case, it is of a general nature 
and is essentially not pertinent to the issue of entitlement 
to service connection for a bilateral shoulder disability.  
Accordingly, while the Board has considered the provisions of 
38 C.F.R. § 20.1304(c), a remand of the issue on appeal is 
not necessary.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no competent evidence linking a current 
bilateral shoulder disability to service.  

CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Summarizing the pertinent evidence of record, the service 
medical records reflect an injury sustained by the veteran to 
the left para-lumbar musculature in December 1956 following 
an incident in which a "drop tank" he was helping to move 
from an aircraft fell.  In testimony presented at the January 
2001 hearing, the veteran contended that he also sustained a 
shoulder injury in this incident, and that he was treated for 
a shoulder disability during service.  However, the service 
medical records do not reflect treatment for or complaints of 
a shoulder disability in connection with this injury, or at 
any other time during service.  Moreover, in his first 
application for service connection filed in September 1959, 
the veteran did not refer to a shoulder disability.  The 
post-service clinical evidence does not reveal a chronic 
shoulder disability, and a comprehensive VA examination 
conducted in January 1994 did not reveal any objective 
clinical findings indicative of a shoulder disability.  The 
veteran did at that time complain of being "weak in trying 
to use his arms" and made a reference to shoulder pain, but 
no limitation of motion was demonstrated at that time.  
Significantly, review of the clinical evidence of record 
reveals no objective clinical evidence linking a current 
shoulder disability to service. 

The veteran has submitted no competent medical evidence to 
support his testimony that he has a shoulder disability that 
is the result of the service.  In the absence of any such 
independent supporting clinical evidence from a physician or 
other medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Thus, as the only "positive" 
evidence of record is represented by the veteran's lay 
assertions, and the competent medical evidence that is of 
record, as demonstrated above, contradicts rather than 
supports the veteran's assertions, the Board must find that 
the weight of the "negative" evidence exceeds that of the 
"positive."  Accordingly, the claim for service connection 
for a bilateral shoulder disability must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the extensive 
development accomplished in this case, to include obtaining 
the service medical records and affording the veteran VA 
examination, the Board concludes that the additional delay in 
the adjudication of this case which would result from a 
remand would not be justified.  The veteran has been provided 
with sufficient notice as to the evidence necessary to 
support his claim, and there is no indication that there is 
any other evidence to be obtained or development to be 
accomplished which would assist in the adjudication of the 
veteran's claim.  In this regard, the claims file documents 
extensive efforts by the RO to obtain evidence of medical 
treatment referenced by the veteran.   

ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

